Exhibit 10.46


Apollo Global Management, LLC
9 West 57th Street
New York, NY 10019
November 12, 2017


Personal and Confidential
Mr. James C. Zelter
[address on file with the Company]


Dear Jim:
    
We refer to the letter agreement (the “Agreement”) between you and Apollo Global
Management, LLC (“Apollo” or “AGM”) and its subsidiaries (collectively, the
“Company”), dated June 20, 2014, regarding the terms of your employment. This
letter (this “Amendment”) effects certain changes to the Agreement, as mutually
agreed, in connection with your appointment as Co-President effective January 1,
2018. Capitalized terms used but not defined herein have the meanings ascribed
to them in the Agreement.
1.
Position and Reporting. Effective January 1, 2018, you shall serve as
Co-President, with responsibility for Apollo’s credit business, and shall report
to Joshua Harris or his successor. As Co-President, you will be the most senior
executive of Apollo’s credit business, provided that Apollo subsidiary Athene
Asset Management, L.P. shall be co-managed by you and James R. Belardi or his
successor. You shall be a nonvoting member of the Executive Committee, including
any successor or equivalent committee thereof.

2.
Annual Base Pay. During your employment with the Company, your base salary from
and after January 1, 2018 shall be at the rate of $100,000, which amount shall
be paid in monthly installments. All amounts payable under the Agreement (as
modified by this Amendment) are subject to withholding, if applicable, in
accordance with law. You shall no longer be entitled to receive a
non-discretionary Annual Bonus or amounts in respect thereof but shall be
eligible to receive a discretionary annual bonus.

3.
AGM Restricted Share Units. In the first quarter of 2018, you shall receive a
one-time grant of 2,500,000 AGM restricted share units (“RSUs”). Such RSUs shall
vest on the first five anniversaries of January 1, 2018, subject to your
continued employment on each such date and the terms of an RSU award agreement
under AGM’s omnibus equity incentive plan in the form previously provided to
you. Such executed award agreement shall evidence the grant. Such RSUs shall
accrue distribution equivalents from the date of grant, whether or not such RSUs
have vested.

4.
Carry Points and Profits Interests. All existing points and interests in respect
of carried interest or other incentive income vehicles managed, sponsored or
advised by the Company or any of its affiliates that were previously awarded to
you (including, without limitation, all CIP Points, EPF II Points, COF III
Points, profits interests, other carry points, incentive income rights and Tail
Rate rights) shall terminate effective after the close of business on December
31, 2017, and you shall forfeit any right to distributions (except for any
distributions that may be made to you in respect of an existing tax capital
account balance) that otherwise would have been made after such date in respect
of such points or interests.





--------------------------------------------------------------------------------




Effective as of January 1, 2018, you shall receive, without duplication, 50
points that entitle you to participate, directly or indirectly, in the incentive
income distributions made by all Credit funds (a current list of which has been
separately communicated to you), with the same vesting terms as apply to
investment professionals who hold such points generally. Except as provided in
the next sentence, such points may be notional points that entitle you to
receive W-2 income on the same terms as apply to other senior employees in the
credit business. Your points in the general partners of funds that have been
separately communicated to you shall relate to actual limited partner (or
similar) interests you will hold in such general partners. The vesting
commencement date for your points that are subject to vesting shall be January
1, 2018.
Other than as specifically set forth above, you and the Company acknowledge and
agree that, as of the close of business on December 31, 2017 (or such earlier
date as you may separately agree in conjunction with your participation in
credit business compensation programs), you shall have no right, contractual,
contingent, or otherwise, to receive any incentive fees, management fees, or
carried interest points, payments or distributions in respect of any of the
foregoing from the Company or any of its affiliates.
For purposes of clarity, your existing capital commitment obligations are
unchanged by this Amendment and shall continue to subsist in accordance with the
applicable documentation governing such capital commitments.
5.
Coordination with Agreement. Except as otherwise set forth above, the Agreement
remains in full force and effect in accordance with its terms. The Agreement,
except as modified by this Amendment, shall be treated as if incorporated by
reference into this Amendment. You acknowledge that the modifications to your
compensation, role and reporting reflected in this Amendment shall not be
construed as providing a basis for a Good Reason termination under any written
arrangement of the Company.

6.
Section 409A. The Agreement (as modified by this Amendment) is intended to be
exempt from, or comply with, Section 409A and to be interpreted in a manner
consistent therewith. To the extent necessary to avoid the imposition of tax or
penalty under Section 409A, any payment by the Company or affiliate to you (if
you are then a “specified employee” as defined in Code Section 409A(a)(2)(B)(i)
and Treasury Regulation §1.409A-1(i)(1)) of “deferred compensation,” whether
pursuant to the Agreement (as modified by this Amendment) or otherwise, arising
solely due to a “separation from service” (and not by reason of the lapse of a
“substantial risk of forfeiture”), as such terms are used in Section 409A, shall
be delayed (to the extent otherwise payable prior to such date) and paid on the
first day following the six-month period beginning on the date of your
separation from service under Section 409A (or, if earlier, upon your death).
Each payment or installment due under the Agreement (as modified by this
Amendment) is intended to constitute a “separate payment” for purposes of
Section 409A. In no event shall the Company or any affiliate (or any agent
thereof) have any liability to you or any other person due to the failure of the
Agreement (as modified by this Amendment) to satisfy the requirements of Section
409A.

7.
Counterparts. This Amendment may be executed through the use of separate
signature pages or in any number of counterparts, including via facsimile or
pdf, with the same effect as if the parties executing such counterparts had
executed one counterpart.





--------------------------------------------------------------------------------




Sincerely,


/s/ Lisa Barse Bernstein    
Lisa Barse Bernstein
Senior Partner, Global Head of Human Capital


Read, Accepted and Agreed to:




/s/ James C. Zelter    
James C. Zelter


Dated: November 12, 2017








